787 F.2d 593
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE OF OHIO, COMMONWEALTH OF MASSACHUSETTS, CLEVELANDELECTRIC ILLUMINATING COMPANY, NORTHERN OHIO LUNGASSOCIATION, NORTH AMERICAN COALCORPORATION AND NAACO MININGCOMPANY, Petitionersv.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, WILLIAM D.RUCKELSHAUS, Administrator, RespondentsCOMMONWEALTH OF PENNSYLVANIA, STATE OF NEW YORK, STATE OFNEW HAMPSHIRE, OHIO MINING AND RECLAMATIONASSOCIATION, and YOUGHIOGHENY & OHIOCOAL COMPANY, Intervenors
No. 81-3525.No. 80-3575.No. 80-3576.No. 80-3579.No. 80-3581.
No. 80-3582.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1986.

E.P.A.
ADVISEMENT ORDERED.
Before:  ENGEL, MERRITT and MILBURN, Circuit Judges.

ORDER

1
Pursuant to the opinion of even date, the parties are hereby ORDERED to advise the court on the following matters:


2
1.  What empirical testing program should be undertaken to validate the CRSTER model as it was applied at CEI's East Lake and Avon Lake plants.  In addition, each party should include a clear, concise and not overly technical explanation of why its validation scheme should be employed.


3
2. What emission levels ought to be required, as an interim measure, at the East Lake and Avon Lake plants until the CRSTER model has been validated.


4
The Environmental Protection Agency shall have forty (40) days from the date of this order to respond;  the petitioners shall have twenty (20) days from the date of EPA's response to comment on EPA's proposals and to submit their own;  EPA shall have an additional ten (10) days thereafter to reply.